Judge Paul G. Gessner, Attorney at Law
ORDER
Upon consideration of the petition filed by Plaintiff on the 11th of February 2019 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 14th of August 2019."
The following order has been entered on the motion filed on the 11th of February 2019 by Plaintiff for Timely Filing of Petition for Discretionary Review:
"Motion Denied by order of the Court in conference, this the 14th of August 2019."